DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Patent No. 10534715. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the patent, as an example, anticipates or renders obvious claim 1 of the instant application. Claim 1 of the instant application therefore is not 
Claims 2-5, 7, 9-12, 14, 16-19 of the instant application corresponds to various limitations as recited in claims 1-14 of the US patent and are rejected on the ground of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above. 


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103(a) as unpatentable over US PGPub 2017/0220466 filed by Gupta et al. (“Gupta”) and US PGPub 2012/0215979 filed by Hunt (“Hunt”) in view of Walker 20140040556 A1 herein Walker.
Per claim 1, Gupta discloses: A method of operation of a multi-slice processor, the multi- slice processor including a page walk cache, a plurality of execution slices, and a plurality of load/store slices, the method comprising: (fig.2, ¶0023, 0027, 0025, 0030, ) receiving, at a load/store slice, an instruction to be issued;  (¶0025; Instruction unit 220, control logic 240 and memory management unit 
Gupta discloses components for managing data to and from the a processor and caching translations but does not specifically disclose:  determining, at the load/store slice, a process type indicating a source of the instruction to be a host process or a guest process; and determining, in accordance with an allocation policy and in dependence upon the process type, an allocation of an entry of the page walk cache, wherein the page walk cache comprises one or more entries for both host processes and guest processes, wherein the allocation policy specifies a first portion of the page walk cache to be dedicated to one or more host processes, and wherein the allocation policy specifies a second portion of the page walk cache to be dedicated to one or more guest processes.
However, Hunt in an analogous art discloses:  determining, at the load/store slice, a process type indicating a source of the instruction to be a host process or a guest process; (¶0030; determining the type of data stored wherein the entries are designates the entries as guest and regular TLB entries) and determining, in accordance with an allocation policy and in dependence upon the process type, an allocation of an entry of the page walk cache, wherein the page walk cache comprises one or more entries for both host processes and guest processes, (¶0017, ¶0027; In one embodiment the processor 100 may dynamically assign a number of entries in the cache 110 for each data type stored in the data array 130) wherein the allocation policy specifies a first portion of the page walk cache to be dedicated to one or more host processes, and wherein the allocation policy specifies a second portion of the page walk cache to be dedicated to one or more guest processes (¶0027-¶0030; In one embodiment the data type stored in the tag array 120 may be encoded. For example, if three types of data are stored in the cache, a two-bit encoding system could be used to identify the data type. For 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Gupta and Hunt because the encoding taught by Hunt would allow better use of the cache and yield a performance improvement (¶0002).
The combined teachings of Gupta and Hunt disclose an allocation policy based guest and regular TLB entries and process type but do not specifically disclose: wherein a size of the first portion is allocated based on an expected workload for the one or more hosts processes, wherein a size of the first portion is allocated based on an expected workload for the one or more guest processes.
However, Walker in an analogous art discloses: wherein a size of the first portion is allocated based on an expected workload for the one or more hosts processes, wherein a size of the first portion is allocated based on an expected workload for the one or more guest processes (Abstract; examiner notes that the expected workload is defined and is interpreted as frequency based on usage tracked).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Gupta, Hunt and Walker because the dynamic allocation by Walker would allow for better use of the cache and yield a performance improvement (¶0021).

Per claim 2, Hunt discloses: storing, within the entry of the page walk cache, a flag indicating the process type, address bits, and a process identification ((¶0016, ¶0030 and ¶0037; the tag array 120 of the cache 110).
Per claim 3, Gupta discloses: receiving, at the load/store slice, a second instruction to be issued, (¶0025; instruction unit 220).
Gupta does not specifically disclose: wherein the second instruction comprises an effective address field; indexing the page walk cache according to the effective address field of the second instruction;) determining, in dependence upon indexing the page walk cache, an address match at the entry of the page walk cache; responsive to determining the address match: determining, in dependence upon whether a process type for the second instruction matches the process type stored in the flag for the entry, a cache hit or a cache miss 
Hunt discloses: wherein the second instruction comprises an effective address field; (¶0016)  indexing the page walk cache according to the effective address field of the second instruction; (¶0031 determining, in dependence upon indexing the page walk cache, an address match at the entry of the page walk cache; (¶0031)  responsive to determining the address match: determining, in dependence upon whether a process type for the second instruction matches the process type stored in the flag for the entry, a cache hit or a cache miss (¶0032-0033).
Per claim 4, Hunt discloses: wherein if the process type for the second instruction matches the process type for the given entry, then determining the cache hit or the cache miss comprises determining a cache hit (¶0019, ¶0033).
Per claim 5, Hunt discloses: wherein if the process type for the second instruction does not match the process type for the given entry, then determining the cache hit or the cache miss comprises determining a cache miss (¶0019, ¶0033).
Claims 8-12 are the processor claim corresponding to the method claims 1-5 and are rejected under the same reasons set forth in connection with the rejection of claims 1-5.
Claims 15-19 are apparatus claims corresponding to the method claim 1-5 and is rejected under the same reasons set forth in connection with the rejection of claims 1-5.

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as unpatentable over US PGPub 2017/0220466 filed by Gupta et al. (“Gupta”) in view of US PGPub 2012/0215979 filed by Hunt (“Hunt”) and further in view of US PGPub 2015/0127911 filed by Steiss (“Steiss”).
Per claim 7, the combined teachings of Gupta, Hunt do not specifically disclose: wherein the allocation policy specifies a first quantity of entries of the page walk cache for the first portion of the page walk cache in dependence upon an expected workload for the one or more host processes, and wherein the allocation policy specifies a second quantity of entries of the page walk cache for the second portion of the page walk cache in dependence upon an expected workload for the one or more guest processes.
However, Heiss in an analogous art discloses: wherein the allocation policy specifies a first quantity of entries of the page walk cache for the first portion of the page walk cache in dependence upon an expected workload for the one or more host processes, and wherein the allocation policy specifies a second quantity of entries of the page walk cache for the second portion of the page walk cache in dependence upon an expected workload for the one or more guest processes (¶0033, the processor may evaluate received operations to identify multiple page colors. For example, the processor may have two sets of registers--three registers for storing indices associated with cache lines of a first page color and another three registers for storing indices associated with cache lines of a second page color. In this manner, the processor may be able to store the minimum and maximum indices for a plurality of network packets or for different data types (e.g., a network packet and stack data).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Gupta, Hunt and Stiess because Stiess’s minimum and max cache indices improves the time required to perform cache operations by restricting the search of the cache to the portion defined by the indices (¶0015).
Claim 14 is the processor claim corresponding to the method claim 14 and is rejected under the same reasons set forth in connection with the rejection of claim 14.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184